NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              LUTHER WILLIAMS, JR.,
                 Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-1428
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-2972, Judge Joseph L. Falvey,
Jr.
                ______________________

                  Decided: June 7, 2019
                 ______________________

   LUTHER WILLIAMS, JR., Jackson, MS, pro se.

    KARA WESTERCAMP, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM; Y. KEN LEE, DEREK SCADDEN, Office of
2                                        WILLIAMS v. WILKIE




General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                ______________________

    Before NEWMAN, TARANTO, and STOLL, Circuit Judges.
PER CURIAM.
    In 1978, Luther Williams, Jr., an Army veteran, filed
with the Department of Veterans Affairs (VA) a claim for
veterans’ benefits due to what he alleged was a liver-based
disability. After a complex course of related proceedings,
the VA’s Board of Veterans’ Appeals determined that Mr.
Williams did not have a liver-based disability that entitles
him to benefits. In re Williams, No. 98-07 067, 2017 WL
1298720, at *6 (Bd. Vet. App. Feb. 1, 2017) (Board Deci-
sion); Suppl. App. 12–26. The Court of Appeals for Veter-
ans Claims (Veterans Court) affirmed. Williams v. Wilkie,
No. 17-2972, 2018 WL 6597248, at *4 (Vet. App. Dec. 17,
2018) (Veterans Court Decision); Suppl. App. 1–6. Mr. Wil-
liams appeals the Veterans Court’s decision. Because Mr.
Williams’s challenge falls outside our limited jurisdiction,
we must dismiss the appeal.
                             I
    Mr. Williams served on active duty in the Army from
June 1974 to June 1977. In February and March 1978, pro-
fessionals at a VA hospital performed diagnostic tests on
and took biopsies of Mr. Williams’s liver. A biopsy revealed
“non-specific hepatitis, NBsAg negative, but antibody pos-
itive,” plus a “probable subclinical case of hepatitis B at
least 6 months ago.” Veterans Court Decision, 2018 WL
6597248, at *1.
     In April 1978, Mr. Williams submitted a claim for ben-
efits based on a liver disability, which he alleged was con-
nected to his Army service. A VA Regional Office (RO)
denied the claim. Mr. Williams objected to the RO’s deci-
sion, but the RO later sent his case materials to the wrong
WILLIAMS v. WILKIE                                           3



address. When Mr. Williams eventually sought to appeal
to the Board, the Board ruled that his appeal was untimely.
See Williams v. Principi, No. 02-754, 2004 WL 2283934, at
*1 (Vet. App. Oct. 1, 2004). Because the VA’s use of an in-
correct address prevented the RO decision from becoming
final, the Veterans Court reversed the Board’s decision in
relevant part and remanded Mr. Williams’s liver-disability
claim for consideration on the merits. Id. at *7.
     On remand, the Board found that Mr. Williams did not
have a liver disability and denied his claim. See Williams
v. Shinseki, No. 08-1180, 2009 WL 1133063, at *2 (Vet.
App. Apr. 27, 2009). Following the VA’s concession that the
Board did not determine whether Mr. Williams had a liver
disability at any point after he first filed his claim in 1978,
the Veterans Court vacated the Board’s decision and re-
manded for the Board’s reconsideration of Mr. Williams’s
claim. Id. at *3. The Board obtained a medical opinion
regarding Mr. Williams’s condition and again denied his
claim. See Williams v. Shinseki, No. 12-3690, 2013 WL
5488829, at *1 (Vet. App. Oct. 3, 2013). The Veterans
Court concluded that the Board did not adequately explain
its bases for denying Mr. Williams’s claim, particularly be-
cause the medical examiner noted that more tests might be
necessary. Id. at *2. Therefore, the Veterans Court va-
cated the Board’s decision yet again and remanded for fur-
ther reconsideration. Id. at *3.
    Before considering the case for a fourth time, the Board
obtained a medical opinion from Dr. Alan Rosman, who
stated that Mr. Williams’s record was consistent with re-
solved hepatitis B, “which does not result in chronic liver
disease or morbidity.” Board Decision, 2017 WL 1298720,
at *5. Weighing the conflicting medical evidence, the
Board credited Dr. Rosman’s opinion and concluded that
Mr. Williams was not entitled to a determination of a ser-
vice-connected liver disability. Id. at *6–9. The Veterans
Court then held that the Board had provided an adequate
explanation for its decision and affirmed. Veterans Court
4                                          WILLIAMS v. WILKIE




Decision, 2018 WL 6597248, at *4. Mr. Williams timely
appealed, seeking our review of the Veterans Court’s deci-
sion.
                              II
    We have limited jurisdiction over appeals from Veter-
ans Court decisions. Our jurisdictional statute permits us
to review questions of constitutional, statutory, and regu-
latory interpretation that arise in Veterans Court deci-
sions. 38 U.S.C. § 7292(d)(1). Where the veteran does not
raise a constitutional issue, as is true here, we “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.” Id. § 7292(d)(2).
     We have explained that, in circumstances like those in-
volved here, a veteran’s entitlement to benefits requires
“(1) the existence of a present disability; (2) in-service in-
currence or aggravation of a disease or injury; and (3) a
causal relationship between the present disability and the
disease or injury incurred or aggravated during service.”
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Board correctly articulated this standard. Board De-
cision, 2017 WL 1298720, at *3. The Veterans Court did
the same. Veterans Court Decision, 2018 WL 6597248, at
*2. Applying the standard, the Board determined that Mr.
Williams was not entitled to benefits for a liver disability
because it found that he did not in fact have a qualifying
liver disability throughout the relevant time period. Board
Decision, 2017 WL 1298720, at *1. The Veterans Court af-
firmed the Board’s decision. Veterans Court Decision, 2018
WL 6597248, at *4. We do not have jurisdiction to review
such fact-bound determinations. 38 U.S.C. § 7292(d)(2).
     Although Mr. Williams contends that he raises issues
of legal interpretation, we see no such issue in the materi-
als before us. Mr. Williams mentions the Fifth and Four-
teenth Amendments to the U.S. Constitution, but the
Veterans Court did not decide any issue related to those
WILLIAMS v. WILKIE                                        5



constitutional provisions, nor do we discern any issue that
might involve them. We have considered Mr. Williams’s
other arguments but find that they do not involve an issue
about the proper interpretation of a statute or regulation.
In short, Mr. Williams’s appeal raises only factual or law-
application issues, over which we lack jurisdiction. Accord-
ingly, we must dismiss the appeal.
   No costs.
                      DISMISSED